Citation Nr: 1624342	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for VA benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to July 1954.  He was awarded the Combat Infantry Badge, among other decorations, in connection with his Korean War service.  He died in August 1989.  The appellant was married to the Veteran in August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 RO determination.  The appellant presented sworn testimony in support of her appeal during a May 2016 hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran and the appellant were married in August 1967.  The Veteran died in August 1989.  The issue on appeal is that of whether the appellant may be recognized as the Veteran's surviving spouse so as to be eligible to receive benefits predicated upon the death of the Veteran. 

The term 'surviving spouse' means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The requirement of continuous cohabitation from the date of marriage to the date of death will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  In this analysis, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Due weight will be given to findings of fact in court decision made during the life of the Veteran when relevant to these issues.  38 C.F.R. § 3.53.

In this case, the RO has determined that the appellant is not the Veteran's surviving spouse.  In reaching this conclusion, the RO pointed to the Veteran's death certificate which shows that the Veteran was divorced at the time of his death.  The appellant counters that they were not in fact divorced.  She notes that her sister-in-law told the official who completed the death certificate that the Veteran was divorced, and she was never consulted by the officials who completed the death certificate.  

In her initial application for VA benefits, the appellant reported that she had been separated from the Veteran for many years due to his infidelity.  During the hearing on appeal, she testified that the Veteran had had a drinking problem, that he had deserted her and the children, that he had physically hit her when she was pregnant, and that she had raised their children alone with no monetary or emotional support from the Veteran.

The appellant also testified that she had never sought a divorce from the Veteran and that to her knowledge, he had never sought a divorce from her either.  She has submitted multiple affidavits from relatives and friends to the effect that they have no knowledge of a divorce.

The appellant has submitted a certification from the commonwealth of Virginia that there was no divorce record filed in that state between 1967 and 2013.  She has also submitted a statement from Angelina County, Texas, showing that there was no divorce filed in that county between 1970 and 1989.  

Upon review, the Board finds that there is simply not enough information to determine whether the Veteran and the appellant had divorced during the Veteran's lifetime.  Toward this end, upon remand, the RO/AMC is instructed to contact the appropriate officials in the locales where the Veteran and the appellant resided to determine whether a divorce was obtained outside of Angelina County and Virginia.  

Review of the evidence of record shows, however, that both the appellant and the Veteran have resided in other places, besides Virginia and Angelina County, Texas, over the years.  The Board determines that additional searches should be accomplished, in these places, as well, before we can reasonably find that no divorce occurred.  

The Veteran and the appellant were married in Michigan in 1967, and it appears that they resided in Michigan after their marriage.  Their daughter was born in Flint Michigan in 1970.  At some point, the Veteran was living and working Lufkin, Texas, which is located in Angelina County.  However, the period of time between their marriage in 1967 and 1970 has not been searched in Angelina County.  The appellant filed an unsuccessful claim for death benefits on behalf of her daughter in 1991-at that time, she was living in Highland Park, Michigan.  The Veteran's death certificate indicates that he was living in Maryland at the time of his death.  

In 1989, the appellant retained a Michigan law firm to assist her in collecting death benefits from the Veteran's workplace in Lufkin, Texas.  The basis for this endeavor was that the Veteran and the appellant had never been divorced.  Although the documentation submitted to VA on this matter is incomplete, it appears that the law firm was successful in convincing the Veteran's employer that the appellant was his rightful spouse.  The appellant testified that she was successful in this matter and also that her benefits predicated upon the Veteran's former employment were for a term of years only and had ceased since that time.  Although a long time has passed since this effort, the Board finds that a request to both the law firm and the Veteran's employer for evidence as to the Veteran's marital status might bring forth useful information, and is thus worth a try.  

If a divorce order is located then no further action is required, as the appellant may not be recognized as the Veteran's surviving spouse in case of divorce.  However, if no divorce order is located, the RO/AMC must then make a determination as to whether the separations which occurred during the marriage were due to the misconduct of the Veteran without the fault of the appellant using the guidance set forth in 38 C.F.R. §§ 3.52 and 3.53.  

Lastly, if the appellant is determined eligible for VA death pension benefits, the Board wishes to draw the RO's attention to the appellant's hearing testimony, in which she described her extensive medical expenses, which may be sufficient to reduce her countable income for VA pension purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After soliciting the appropriate release of information from the appellant, the RO should contact both the law firm which represented the appellant in 1989 and the Veteran's former employer, and request all evidence held by these parties pertaining to the Veteran's marital status, for inclusion in the claims file.

2.  IF the responses to the above request do not resolve the matter, then the RO should contact the appropriate recording officials in the states of Michigan and Maryland, to identify whether a divorce order pertaining to the Veteran and the appellant has been filed in either state.  The RO should also contact the District Clerk's Office in Angelina County, Texas, to ascertain whether a divorce was obtained between 1967 and 1970.  If any other information pointing to an additional location where the parties may have divorced is received, the RO should follow up by contacting the appropriate official in that place(s) as well.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  IF no divorce order has been located, then the RO must perform a thorough analysis of whether the separation which occurred during the marriage was due to the misconduct of the Veteran without the fault of the appellant using the guidance set forth in 38 C.F.R. §§ 3.52 and 3.53.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



